Title: From Alexander Hamilton to Isaac Holmes, 2 June 1794
From: Hamilton, Alexander
To: Holmes, Isaac



Treasury Department June 2d. 1794
Sir

Inclosed are memorandums of informations which have lately been received by the Government concerning a very alarming State of things at Charleston. I am this moment enformed that Capt Art just arrived from thence brings a confirmation of it and worse. If true, I am perplexed with the circumstance of my not having received any correct account of it from you as the early knowlege of such a course of things is peculiarly interesting to the Government and to the public welfare. I pray you to advise me what foundation there is for it and to keep me regularly advised by every Opportunity by Water as well as land of every occurrence interfering with the views of the Government relatively to the preservation of its Neutrality and consequently its peace.
With Consideration and esteem   I am Sir   your Obt. Servant
Collector of the Districtof Charleston
